COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 COUNTY OF EL PASO, TEXAS,                     §               No. 08-19-00082-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                327th District Court

 MONIQUE AGUILAR,                              §             of El Paso County, Texas

                       Appellee.               §              (TC# 2016DCV2806)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 13, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 13, 2019.

       IT IS SO ORDERED this 23rd day of May, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.